Orders affirmed, with $10 costs and disbursements. All concur. (Appeal from order of Chautauqua Special Term, Wechtbr, J., denying plaintiff’s four alternative prayers for relief for a stay, etc.; also appeal from order of Chautauqua Special Term, Williams, J., denying plaintiff’s motion for an order vacating all proceedings before Justice Weohter; also appeal from order of Chautauqua Special Term, Vandermeulen, J., denying motion to vacate judgment, etc. The motions are in an action to recover damages for the conversion of certain shares of stock owned by plaintiff.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Wheeler, JJ. [See 279 App. Div. 713.]